Citation Nr: 1118278	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer claimed as secondary to exposure to radiation.

2.  Entitlement to service connection for a skin disorder, including skin cancer, claimed as secondary to exposure to radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to October 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran indicated on his April 2009 VA Form 9 that he wished to testify at a Board hearing.  In February 2011 correspondence, he withdrew the hearing request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence linking the Veteran's residuals of prostate cancer with his period of military service, to include radiation exposure.  

2.  There is no evidence of a current diagnosis of skin cancer and no competent medical evidence linking the Veteran's current skin disorder with his period of military service to include radiation exposure.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of prostate cancer  is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

2.  Service connection for a skin disorder, including skin cancer, is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that residuals of prostate cancer and a skin disorder, to include skin cancer, are related to his service with the United States Navy from January 1951 to October 1954.  Specifically, he argues that he was exposed to radiation during his military service and that this exposure resulted in his subsequent diagnosis of prostate cancer as well as a skin disorder, including skin cancer.    

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, certain chronic diseases, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii). 

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  These include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the previous paragraph, VA shall nevertheless consider the claim under 38 C.F.R. § 3.311, provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4). 

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  

Finally, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Analysis

The Veteran's service personnel records show that he participated in atomic bomb test Operation CASTLE from January to June 1954.  The Veteran's service treatment records are negative for complaints regarding the prostate or the skin.  Significantly, the Veteran's October 1954 separation examination showed normal "skin" and normal "anus and rectum (hemorrhoids, fistulae, prostate if indicated).  

Private treatment records show that the Veteran first complained of prostate problems in July 1994.  He underwent a prostate ultrasound in July 1994, was subsequently diagnosed with adenocarcinoma of the prostate (prostate cancer), and underwent radial retropubic prostatectomy in August 1997.  

Private treatment records show complaints regarding the skin beginning April 2004.  Significantly, in April 2004 the Veteran had three lesions removed from his skin secondary to sun-damaged skin.  The three lesions were diagnosed as 1) picker's papule occurring in sun-damaged skin, 2) hypertrophic actinic keratosis, and 3) actinic keratosis and stasis changes.  This private treatment note also indicated that there was no evidence of basal cell carcinoma.  Another April 2004 private treatment report notes that the Veteran last had has skin examined in 2002 and had an extensive history of actinic damage.  

The Veteran submitted a claim for service connection for prostate and skin cancer in July 2006.  In October 2006 his wife submitted a statement indicating that approximately two years after the Veteran's in-service exposure to radiation he began developing small skin cancers on his face and arms which he had removed.  

1.  Residuals of prostate cancer

The Veteran participated in Operation CASTLE, a radiation-risk activity, and therefore meets the criteria for qualification as a radiation-exposed Veteran.  Accordingly, the level of his radiation exposure need not be documented, provided that he has been diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d) or other radiogenic disease.  However, while prostate cancer is listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic disease, it is not among the diseases listed under 38 C.F.R. § 3.309(d)(2) that are subject to presumptive service connection in radiation-exposed Veterans.  Thus, in order to be entitled to service connection, the Veteran's prostate cancer must be determined by the VA Under Secretary of Health to be related to his ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service.

In May 2007 correspondence, DTRA provided a radiation dose estimate for the Veteran's exposure during Operation CASTLE.  Specifically, the agency estimated that the Veteran had received no more than 18 rem for his external gamma dose, 0.5 rem for his external neutron dose, 4.5 rem for his internal committed dose to the prostate (alpha), and 2 rem for his internal committed dose to the prostate (beta gamma).  DTRA included a scenario of participation and exposure pertaining to the Veteran, based on available military records and the Veteran's recollections and statements.  In May 2007, the Veteran reviewed the description and indicated that he agreed that it included his best and most current representation on the details of his participation; he had no additional information to provide.  

The statement from DTRA also indicated that it had recently amended its methodology for determining prostate doses based upon radiation exposure.  The new process "established conservative theoretical maximum doses utilizing actual radiation level measurements and technical calculations from atmospheric nuclear test detonations, previously established prostate doses, bounding assumptions about exposure scenarios and radiation science fundamentals."  Additionally, DTRA emphasized that its revised maximum dose estimates were much higher than previous dose assessments and were specifically intended to provide the maximum benefit of the doubt to Veterans and ensure that their reported doses were not less than their actual levels of exposure.  Essentially, under the new method, DTRA took into account worst-case parameters and assumptions of radiation exposure over and above what the Veteran may actually have encountered.  The agency also weighed the Veteran's testimony to ensure that there was an accurate assessment of his actual exposure and to ensure that no higher dose estimate could be found.

The Board acknowledges that the RO did not obtain a formal medical opinion regarding whether the Veteran's prostate cancer is related to his in-service radiation dose.  That is because the Chief Public Health and Environmental Hazards Officer indicated in a December 2006 memorandum that it was unable to provide such an opinion based upon the multitude of similar claims under review.  The VA Compensation and Pension (C&P) Service did, however, furnish detailed guidelines for deciding expedited prostate cancer compensation claims for radiation-exposed Veterans.  Those guidelines were incorporated in a VA C&P worksheet, which was used to convert the Veteran's aforementioned prostate screening dose assessments, based on gamma/beta radiation, to an estimate based on neutron and alpha radiation.  The Veteran's adjusted total prostate radiation dose was determined to be 40 rem.  According to the C&P guidelines, such a dose level carried less than a 50 percent probability of causing prostate cancer.

Significantly, the C&P guidelines worksheet also indicated that "[a]ll Pacific Proving Ground [PPG] cases involving Veterans whose prostate cancers were diagnosed 25 or more years after exposure and/or who were exposed at age 25 or more have adjusted total prostate doses less than the applicable screening doses" and therefore it was "unlikely that prostate cancer in these PPG Veterans c[ould] be attributed to exposure to ionizing radiation in service."  As the Veteran in this case was noted to be 24 years old at the time of his in-service radiation exposure at the PPG and did not develop prostate cancer until 43 years later, his cancer was determined to be less likely than not due to that radiation exposure.

The Board finds that the competent evidence of record does not show that the Veteran's prostate cancer is related to his in-service radiation exposure.  Indeed, the competent evidence weighs against such a finding as it has been expressly determined that the Veteran's in-service radiation dose level, which was derived from his adjusted prostate screening dose in accordance with C&P guidelines and based on the worst-case assessment of his exposure, was not sufficient to cause prostate cancer.  The Veteran has not submitted any other medical opinion evidence that suggests that a link between his in-service radiation exposure and prostate cancer.  

As above, the Veteran's service treatment records are negative for prostate problems.  The Veteran first began having problems with his prostate in was diagnosed with prostate cancer in July 1994, approximately 40 years after his discharge from service and was not diagnosed with prostate cancer until August 1997, approximately 43 years after his discharge from service.  The lapse of time between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).    

The Board has also carefully considered the Veteran's lay statements in support of the contention that the current residuals of prostate cancer are related to his military service.  The Veteran, however, has not been shown to possess medical training or expertise.  Although the Veteran was exposed to radiation during military service, an opinion as to whether this exposure led to the Veteran's current residuals of prostate cancer is not capable of lay observation and requires medical expertise.  See Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, as prostate cancer is not a presumptive disease for radiation-exposed Veterans and there is no competent evidence linking the Veteran's prostate cancer to exposure to radiation, service connection as secondary to exposure to ionizing radiation, is not warranted. 38 C.F.R. §§ 3.309, 3.31. 

2. Skin disorder to include skin cancer

Given the evidence of record, the Board finds that service connection for a skin disorder is not warranted.  The Veteran was exposed to ionizing radiation in service, but he has not been diagnosed with skin cancer, a specified radiogenic disease under 38 C.F.R. § 3.311(b)(2).  The medical evidence shows that the Veteran has been treated for various skin disorders and has an "extensive history of actinic damage;" however, there is no evidence of basal cell carcinoma.  Thus, service connection is denied on a presumptive basis.      

Service connection is also denied on a direct basis.  As above, the Veteran's service treatment records are negative for complaints regarding the skin.  Significantly, the Veteran's October 1954 separation examination showed normal skin.  

Moreover, the first showing of skin problems after service is dated in April 2004, approximately 50 years after service.  As above, the lapse of time between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson, 230 F.3d at 1330.  While the Veteran's wife has reported that the Veteran began developing skin problems only two years after service, this is still two years after the Veteran's discharge from service and thus does not relate the Veteran's current skin problems to his military service.  

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a skin disorder, and the appeal is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-adjudication notice by letter dated in September 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran has not been given a VA examination in connection with this claim.  The duty to provide a medical examination or obtain a medical opinion applies to claims to reopen only if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination with respect to the claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  There is no competent evidence that suggests a causal link between the claimed disorder and any incident of active duty or that the conditions may be associated with the Veteran's service.  Indeed, in view of the 40 to 50 year gap between the claimed disorders and active duty, relating these disorders to the Veteran's military service would be entirely speculative.  Therefore, there is no duty to provide an examination or a medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

Service connection for residuals of prostate cancer, claimed as secondary to exposure to radiation is denied.

Service connection for a skin disorder, including skin cancer, claimed as secondary to exposure to radiation is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


